375 U.S. 57 (1963)
SOUTH COAST FISHERIES, INC., ET AL.
v.
DEPARTMENT OF FISH AND GAME.
No. 372.
Supreme Court of United States.
Decided October 28, 1963.
APPEAL FROM THE DISTRICT COURT OF APPEAL OF CALIFORNIA, SECOND APPELLATE DISTRICT.
John J. Real for appellants.
Stanley Mosk, Attorney General of California, Dan Kaufmann, Assistant Attorney General, and Neal J. Gobar, Deputy Attorney General, for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question.